[PUBLISH]
                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           _______________________                 FILED
                                                          U.S. COURT OF APPEALS
                                  No. 02-11559              ELEVENTH CIRCUIT
                            ________________________           March 9, 2004
                                                             THOMAS K. KAHN
                                                                 CLERK
                       D. C. Docket No. 00-02013-CV-UUB

LEWIS B. FREEMAN,
as Receiver of Unique Gems Int’l Corp.,
LUCY MARTINEZ,
individually and on behalf of all other similarly
situated,

                                                             Plaintiffs-Appellants,

                                        versus

FIRST UNION NATIONAL, a National Banking
Association, f.k.a. First Union National Bank of
Florida, N.A.,

                                                              Defendant-Appellee,

HECTOR PONTE, et al.,
                                                                        Defendants.
                            ________________________

                    Appeal from the United States District Court
                        for the Southern District of Florida
                          _________________________

                                  (March 9, 2004)
Before BARKETT and KRAVITCH, Circuit Judges, and FULLAM *, District
Judge.

PER CURIAM:

       In this case, the procedural history, facts, and issues are summarized in our

previous opinion in which we certified a dispositive question of state law to the

Florida Supreme Court. Freeman v. First Union Nat’l, 329 F.3d 1231 (11th Cir.

2003). Having received the response of the Florida Supreme Court, Lewis B.

Freeman, et al. v. First Union Nat’l Bank et al., No. SC03-896, 2004 WL 178598

(Fla. Jan. 29, 2004), we affirm the district court’s dismissal of Freeman and

Martinez’s aiding and abetting a fraudulent transfer claim for failure to state a

cause of action under Florida’s Uniform Fraudulent Transfer Act, Fla. Stat. §§

726.101 et seq. (2002), and remand for proceedings consistent with the Florida

Supreme Court decision.

AFFIRMED.




       *
       Honorable John Fullam, United States District Judge for the Eastern District of
Pennsylvania, sitting by designation.

                                               2